Exhibit 10.1

 

AMENDMENT TO LEASE

 

THIS AMENDMENT TO LEASE (this “Amendment”) is dated as of the 11th day of May,
2005, by and between ARE-500 Arsenal Street, LLC, a Delaware limited liability
company (“Landlord”) and Acusphere, Inc., a Delaware corporation (“Tenant”).

 

 

A.                                   Landlord and Tenant are parties to that
certain Lease, dated as of March 30, 2001 (the “Original Lease”).  Pursuant to
the Original Lease, Landlord agreed to lease to Tenant, and Tenant leased from
Landlord, certain premises located in the building known as 500 Arsenal Street,
Watertown, Massachusetts, as further identified in the Original Lease, subject
to the terms and conditions more particularly set forth in the Original Lease. 
The Original Lease, as amended by this Amendment, is sometimes referred to
herein as the “Lease”.

 

B.                                     Landlord and Tenant now desire to extend
the Base Term of the Lease, and Landlord desires to permit Tenant to construct
certain improvements to the Premises and to cause other changes to the Lease in
accordance with the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.                                       Amended Definitions.  Commencing on the
date of this Amendment and continuing throughout the Term of this Lease, the
definition of “Base Term” set forth in the Original Lease is hereby deleted and
the following new definition is added to the Lease:

 

Base Term:

 

Beginning on the Commencement Date and ending on June 30, 2012.

 

2.                                       Base Term.  Commencing as of the date
hereof, all references in the Lease to “Base Term” shall be deemed to mean the
Base Term as defined in Paragraph 1 of this Amendment.

 

3.                                       Tenant Improvements.  Landlord has
previously reviewed and approved Tenant’s plans for Tenant’s proposed additional
Tenant Improvements to the Premises.  To facilitate Tenant’s construction of
such Tenant Improvements, Landlord shall provide to Tenant a tenant improvement
allowance (“TI Allowance”) in an amount not to exceed $270,000.00.  Such Tenant
Improvements shall be constructed and the TI Allowance shall be disbursed in
accordance with a work letter to be entered into by Landlord and Tenant in
substantially the form attached hereto as Exhibit A.

 

4.                                       Broker.  Each party represents and
warrants to the other that it has not dealt with any broker or person in
connection with this Amendment.  Each party hereby indemnifies and agrees to
defend and hold the other party harmless from and against any and all claims for
commission, fee or other compensation by any person who shall claim to have
dealt with such party in connection with this Amendment and for any and all
costs incurred in connection with such claims, including, without limitation,
reasonable attorneys’ fees and disbursements.

 

5.                                       Miscellaneous.   All other terms and
conditions of the Original Lease, as amended hereby, remain in full force and
effect, as so amended.  All capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Original Lease.  The
recitals set forth above are specifically incorporated into the body of this
Amendment and shall be binding upon the parties hereto.  Except as expressly
amended hereby, all of the terms and conditions of the Lease remain unchanged
and in full force and effect.  This Amendment is deemed incorporated into the
Lease by

 

1

--------------------------------------------------------------------------------


 

reference as of the date hereof; provided, however, in the event of any conflict
or inconsistency between the terms and provisions of the Lease and the terms and
provisions of this Amendment, the terms and provisions of this Amendment shall
govern and control.  This Amendment may be executed in any number of
counterparts with the same effect as if all of the signatures on such
counterparts appeared on one document, and each such counterpart shall be deemed
to be an original.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal as of the day and year first above written.

 

LANDLORD:

 

 

ARE-500 Arsenal Street, LLC,
a Delaware limited liability company

 

By: Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership, managing member

 

By: ARE-QRS Corp., general partner

 

 

By:

/s/ 

Jennifer Pappas

 

Name:

 

Jennifer Pappas

 

Title:

 

V.P. and Assistant Secretary

 

 

TENANT:

 

Acusphere, Inc., a Delaware corporation

 

 

By:

/s/  

John F. Thero

 

Name:

 

John F. Thero

 

Title:

Senior Vice President and Chief Financial Officer

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

WORK LETTER

 

THIS WORK LETTER dated as of May 11, 2005 (this “Work Letter”) is made and
entered into by and between ARE-500 Arsenal Street, LLC, a Delaware limited
liability company (“Landlord”), and Acusphere, Inc., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease dated as of
March 30, 2001, as amended by that certain Amendment to Lease dated as of May
11, 2005 (as so amended, the “Lease”), by and between Landlord and Tenant.  Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

 

1.                                       General Requirements.

 

(a)                                  Tenant’s Authorized Representative.  Tenant
designates David Plante and John Thero (either such individual acting alone,
“Tenant’s Representative”) as the only persons authorized to act for Tenant
pursuant to this Work Letter.  Landlord shall not be obligated to respond to or
act upon any request, approval, inquiry or other communication (“Communication”)
from or on behalf of Tenant in connection with this Work Letter unless such
Communication is in writing from Tenant’s Representative.  Tenant may change
either Tenant’s Representative at any time upon not less than 5 business days
advance written notice to Landlord.  No period set forth herein for any approval
of any matter by Tenant’s Representative shall be extended by reason of any
change in Tenant’s Representative.  Neither Tenant nor Tenant’s Representative
shall be authorized to direct Landlord’s contractors in the performance of
Landlord’s Work (as hereinafter defined).

 

(b)                                 Landlord’s Authorized Representative. 
Landlord designates Tim White and Tom Andrews (either such individual acting
alone, “Landlord’s Representative”) as the only persons authorized to act for
Landlord pursuant to this Work Letter.  Tenant shall not be obligated to respond
to or act upon any request, approval, inquiry or other Communication from or on
behalf of Landlord in connection with this Work Letter unless such Communication
is in writing from Landlord’s Representative.  Landlord may change either
Landlord’s Representative at any time upon not less than 5 business days advance
written notice to Tenant.  No period set forth herein for any approval of any
matter by Landlord’s Representative shall be extended by reason of any change in
Landlord’s Representative.  Landlord’s Representative shall be the sole persons
authorized to direct Landlord’s contractors in the performance of Landlord’s
Work.

 

(c)                                  Architects, Consultants and Contractors. 
Landlord and Tenant hereby acknowledge and agree that Landlord has selected, and
Tenant has approved, The Richmond Group to design and construct the Tenant
Improvements.

 

2.                                       Tenant Improvements.

 

(a)                                  Tenant Improvements Defined.  As used
herein, “Tenant Improvements” shall mean all improvements to the Project desired
by Tenant of a fixed and permanent nature as set forth on the TI Construction
Drawings (as hereinafter defined).  Other than the Tenant Improvements, Landlord
shall not have any obligation whatsoever with respect to the finishing of the
Premises for Tenant’s use and occupancy.

 

(b)                                 Approval and Completion.  Landlord has
previously reviewed and approved Tenant’s plans with regard to the Tenant
Improvements (such plans being referred to herein as the “TI Construction
Drawings”).  Any changes to the TI Construction Drawings after the date hereof
requested by Tenant shall be processed as provided in Section 4 hereof.

 

3

--------------------------------------------------------------------------------


 

3.                                       Performance of Landlord’s Work.

 

(a)                                  Definition of Landlord’s Work.  As used
herein, “Landlord’s Work” shall mean the work of constructing the Tenant
Improvements.

 

(b)                                 Commencement and Permitting of Landlord’s
Work.  Landlord shall commence construction of the Tenant Improvements upon
obtaining a building permit (the “TI Permit”) authorizing the construction of
the Tenant Improvements consistent with the TI Construction Drawings approved by
Tenant.  The cost of obtaining the TI Permit shall be payable from the TI Fund
(as hereinafter defined).  Tenant shall assist Landlord in obtaining the TI
Permit.  If any Governmental Authority having jurisdiction over the construction
of Landlord’s Work or any portion thereof shall impose terms or conditions upon
the construction thereof which:  (i) are inconsistent with Landlord’s
obligations hereunder, (ii) increase the cost of constructing Landlord’s Work,
or (iii) will materially delay the construction of Landlord’s Work, Landlord and
Tenant shall reasonably and in good faith seek means by which to mitigate or
eliminate any such adverse terms and conditions.

 

(c)                                  Completion of Landlord’s Work.  Landlord
shall substantially complete or cause to be substantially completed Landlord’s
Work in a good and workmanlike manner, in accordance with the TI Permit subject,
in each case, to Minor Variations and normal “punch list” items of a
non-material nature which do not interfere with the use of the Premises
(“Substantial Completion”).  For purposes of this Work Letter, “Minor
Variations” shall mean any modifications reasonably required:  (i) to comply
with all applicable Legal Requirements and/or to obtain or to comply with any
required permit (including the TI Permit); (ii) to comply with any request by
Tenant for modifications to Landlord’s Work; (iii) to comport with good design,
engineering, and construction practices which are not material; or (iv) to make
reasonable adjustments for field deviations or conditions encountered during the
construction of Landlord’s Work.  Tenant shall be entitled to receive the
benefit of all construction warranties and manufacturer’s equipment warranties
relating to equipment installed in the Premises.  If requested by Tenant,
Landlord shall attempt to obtain extended warranties from manufacturers and
suppliers of such equipment, but the cost of any such extended warranties shall
be borne solely out of the TI Fund.  Landlord shall diligently pursue any claims
arising out of latent defects in the Project.  Landlord shall promptly undertake
and complete, or cause to be completed, all punch list items.

 

(d)                                 Selection of Materials, Etc.  Where more
than one type of material or structure is indicated on the TI Construction
Drawings approved by Landlord and Tenant, the option will be within Landlord’s
sole discretion.  As to all building materials and equipment which Landlord is
obligated to supply under this Work Letter, Landlord shall select the
manufacturer thereof in its sole discretion.

 

4.                                       Changes.  Any changes requested by
Tenant to the Tenant Improvements after the date hereof shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, such approval not to be
unreasonably withheld, conditioned or delayed.

 

(a)                                  Tenant’s Right to Request Changes.  If
Tenant shall request changes to Landlord’s Work (“Changes”), Tenant shall
request such Changes by notifying Landlord in writing in substantially the same
form as the AIA standard change order form (a “Change Request”), which Change
Request shall detail the nature and extent of any such Change.  Such Change
Request must be signed by Tenant’s Representative.  Landlord shall, before
proceeding with any Change, use its best efforts to respond to Tenant as soon as
is reasonably possible with an estimate of:  (i) the time it will take, and
(ii) the architectural and engineering fees and costs which will be incurred, to
analyze such Change Request (which costs shall be paid from the TI Fund to the
extent actually incurred, whether or not such change is implemented).  Landlord
shall thereafter submit to Tenant in writing, within 5 business days of receipt
of

 

4

--------------------------------------------------------------------------------


 

the Change Request (or such longer period of time as is reasonably required
depending on the extent of the Change Request), an analysis of the additional
cost or savings involved, including, without limitation, architectural and
engineering costs and the period of time, if any, that the Change will extend
the date on which Landlord’s Work will be Substantially Complete.  Landlord
shall not be liable to Tenant for any delay in Substantial Completion of
Landlord’s Work arising from any such Change.

 

(b)                                 Implementation of Changes.  If Tenant: 
(i) approves in writing the cost or savings and any delay in Substantial
Completion arising from such Change, and (ii) deposits with Landlord any Excess
TI Costs required in connection with such Change, Landlord shall cause the
approved Change to be instituted.

 

5.                                       Costs.

 

(a)                                  Budget For Tenant Improvements.  Before the
commencement of construction of the Tenant Improvements, Tenant shall obtain a
detailed breakdown, by trade, of the costs incurred or which will be incurred,
in connection with the design and construction of Tenant’s Work (the “Budget”). 
The Budget shall be based upon the TI Construction Drawings approved by Landlord
and shall include a payment to Landlord of administrative rent (“Administrative
Rent”) equal to 3% of the TI Costs (as hereinafter defined) for monitoring and
inspecting the construction of Tenant’s Work, which sum shall be payable from
the TI Fund.  Such Administrative Rent shall include, without limitation, all
out-of-pocket costs, expenses and fees incurred by or on behalf of Landlord
arising from, out of, or in connection with, such monitoring of the construction
of the Tenant Improvements, and shall be payable out of the TI Fund.  If the
Budget is greater than the TI Allowance, Tenant shall deposit with Landlord the
difference, in cash, prior to the commencement of construction of the Tenant
Improvements, for disbursement by Landlord as described in Section 5(d).

 

(b)                                 TI Allowance.  Landlord shall provide to
Tenant a tenant improvement allowance (“TI Allowance”) in an amount not to
exceed $270,000.00.  The TI Allowance shall be disbursed in accordance with this
Work Letter.  Tenant shall have no right to the use or benefit (including any
reduction to Base Rent) of any portion of the TI Allowance not required for the
construction of (i) the Tenant Improvements described in the TI Construction
Drawings approved pursuant to Section 2(b) or (ii) any Changes pursuant to
Section 4.

 

(c)                                  Costs Includable in TI Fund.  The TI Fund
shall be used solely for the payment of design and construction costs in
connection with the construction of the Tenant Improvements, including, without
limitation, the cost of preparing the TI Construction Drawings, all costs set
forth in the Budget, including Landlord’s Administrative Rent, and the cost of
Changes (collectively, “TI Costs”).  Notwithstanding anything to the contrary
contained herein, the TI Fund shall not be used to purchase any furniture,
personal property or other non-Building System materials or equipment,
including, but not be limited to, biological safety cabinets and other
scientific equipment not incorporated into the Improvements.

 

(d)                                 Excess TI Costs.  It is understood and
agreed that Landlord is under no obligation to bear any portion of the cost of
any of the Tenant Improvements except to the extent of the TI Allowance.  If at
any time and from time-to-time, the remaining TI Costs under the Budget exceed
the remaining unexpended TI Allowance, Tenant shall deposit with Landlord, as a
condition precedent to Landlord’s obligation to complete the Tenant
Improvements, 100% of the then current TI Cost in excess of the remaining TI
Allowance (“Excess TI Costs”).  If Tenant fails to deposit, or is late in
depositing, any Excess TI Costs with Landlord, Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including,
but not limited to, the right to interest at the Default Rate and the right to
assess a late charge), and for purposes of any litigation instituted with regard
to such amounts the same

 

5

--------------------------------------------------------------------------------


 

will be considered Rent.  Such Excess TI Costs, together with the remaining TI
Allowance, is herein referred to as the “TI Fund.”  Funds so deposited by Tenant
shall be the first thereafter disbursed to pay TI Costs.  Notwithstanding
anything to the contrary set forth in this Section 5(d), Tenant shall be fully
and solely liable for TI Costs in excess of the TI Allowance.  If upon
Substantial Completion of the Tenant Improvements and the payment of all sums
due in connection therewith there remains any undisbursed TI Fund, Tenant shall
be entitled to such undisbursed TI Fund solely to the extent of any Excess TI
Costs deposit Tenant has actually made with Landlord.

 

6.                                       Miscellaneous.

 

(a)                                  Consents.  Whenever consent or approval of
either party is required under this Work Letter, that party shall not
unreasonably withhold, condition or delay such consent or approval, except as
may be expressly set forth herein to the contrary.

 

(b)                                 Modification.  No modification, waiver or
amendment of this Work Letter or of any of its conditions or provisions shall be
binding upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

 

(c)                                  Counterparts.  This Work Letter may be
executed in any number of counterparts but all counterparts taken together shall
constitute a single document.

 

(d)                                 Governing Law.  This Work Letter shall be
governed by, construed and enforced in accordance with the internal laws of the
state in which the Premises are located, without regard to choice of law
principles of such State.

 

(e)                                  Time of the Essence.  Time is of the
essence of this Work Letter and of each and all provisions thereof.

 

(f)                                    Default.  Notwithstanding anything set
forth herein or in the Lease to the contrary, Landlord shall not have any
obligation to perform any work hereunder or to fund any portion of the TI Fund
during any period Tenant is in Default under the Lease.

 

(g)                                 Severability.  If any term or provision of
this Work Letter is declared invalid or unenforceable, the remainder of this
Work Letter shall not be affected by such determination and shall continue to be
valid and enforceable.

 

(h)                                 Merger.  All understandings and agreements,
oral or written, heretofore made between the parties hereto and relating to
Tenant’s Work are merged in this Work Letter, which alone (but inclusive of
provisions of the Lease incorporated herein and the final approved constructions
drawings and specifications prepared pursuant hereto) fully and completely
expresses the agreement between Landlord and Tenant with regard to the matters
set forth in this Work Letter.

 

(i)                                     Entire Agreement.  This Work Letter is
made as a part of and pursuant to the Lease and, together with the Lease,
constitutes the entire agreement of the parties with respect to the subject
matter hereof.  This Work Letter is subject to all of the terms and limitation
set forth in the Lease, and neither party shall have any rights or remedies
under this Work Letter separate and apart from their respective remedies
pursuant to the Lease.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

LANDLORD:

 

 

ARE-500 Arsenal Street, LLC,
a Delaware limited liability company

 

By: Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership, managing member

 

By: ARE-QRS Corp., general partner

 

 

By:

/s/ 

Jennifer Pappas

 

Name:

 

Jennifer Pappas

 

Title:

 

V.P. and Assistant Secretary

 

 

 

TENANT:

 

Acusphere, Inc., a Delaware corporation

 

 

By:

/s/ 

John F. Thero

 

Name:

 

John F. Thero

 

Title:

Senior Vice President and Chief Financial Officer

 

 

7

--------------------------------------------------------------------------------